Citation Nr: 0910016	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a testicle disorder.

2. Entitlement to a rating higher than 10 percent before 
December 5, 2007, for a degenerative joint disease of the 
cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1978 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of  rating decision in June 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2008, while on appeal, the RO increased the rating 
for the cervical spine disability to 30 percent, effective 
December 5, 2007.    

In September 2008, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  During the hearing, the Veteran limited 
his appeal to a rating higher than 10 percent before 
December 5, 2007. 

The claim of service connection for a testicle disorder is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Before December 5, 2007, degenerative joint disease of the 
cervical spine was characterized by flexion of greater than 
30 degrees, a combined range of motion of greater than 170 
degrees, without objective neurological abnormality or 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.




CONCLUSION OF LAW

Before December 5, 2007, the criteria for a rating higher 
than 10 percent for a degenerative joint disease of the 
cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40. 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided a post-adjudication VCAA notice by letters, 
dated in June 2008.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had become worse and the effect 
that worsening has on employment and daily life, as well as 
general notice of the criteria of the Diagnostic Code under 
which the claimant is rated, which consists of a specific 
measurement or test result. 

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim); 



and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded a VA 
examination in December 2007.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered. 38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor. 38 C.F.R. § 4.59.

Factual Background 

The current claim for increase was received at the RO in May 
2005.  

VA records show that in October 2004 on a neurosurgery 
consultation the Veteran was able touch his chin to his neck.  
Extension was to about 20 degrees, lateral flexion was to 30 
degrees, bilaterally, and rotation to 45 degrees, 
bilaterally.  

In March 2005, the Veteran underwent an anterior cervical 
discectomy and fusion.  

In a rating decision in June 2005, the RO assigned a 
temporary total rating for convalescence following the 
surgery in March 2005, terminating on June 1, 2005.  

In August 2005, the Veteran was able touch his chin to his 
neck.  Extension was to about five degrees, side to side 
bending was to 20 degrees. 

In May 2006, neurological evaluation revealed that upper 
extremity motor strength was full and symmetric.  In August 
2006, a MRI report revealed canal stenosis.  Nerve conduction 
studies revealed no evidence of any cervical radiculopathy.

In September 2008, the Veteran testified that his cervical 
spine disability has remained essentially the same since his 
surgery in March 2005.  

Analysis 

Degenerative joint disease is rated under either the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating.  38 C.F.R. § 4.71, Diagnostic Codes 5242 and 
5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria for the next higher rating, 20 
percent, based on range of motion, are flexion not greater 
than 30 degrees or a combined range of motion of not greater 
than 170 degrees, or muscle spasm or guarding resulting in 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a separate rating may be assigned for objective 
neurological abnormality under the appropriate neurological 
diagnostic code. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 20 percent, are incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least two weeks, but least than four weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms that required bed rest prescribed by a physician 
and treatment by a physician. 




VA records show that in October 2004 on a neurosurgery 
consultation the Veteran was able touch his chin to his neck.  
Extension was to about 20 degrees, lateral flexion was to 30 
degrees, bilaterally, and rotation to 45 degrees, 
bilaterally.  In May 2006, on neurological evaluation, the 
upper extremity motor strength was full and symmetric.  In 
August 2006, nerve conduction studies revealed no evidence of 
any cervical radiculopathy. 

As flexion was not limited to 30 degrees or less or the 
combined range of motion in is not 170 degrees or less as on 
evaluation in October 2004, the only record adequate to rate 
limitation of motion, flexion was to chin or normal or 45 
degrees, extension was 20 degrees, lateral flexion was 30 and 
30 and rotation was 45 and 45 or (45+20+30+30+45+45 = 215 
degrees) to 215 degrees. 

As for objective neurological abnormality, in May 2006, on 
neurological evaluation, the upper extremity motor strength 
was full and symmetric.  In August 2006, nerve conduction 
studies revealed no evidence of any cervical radiculopathy.  
In the absence of objective neurological abnormality a 
separate rating is not warranted. 

As for incapacitating episodes under the Formula for Rating 
Intervertebral Disc Syndrome, while the Veteran testified 
that he had lost 10 days from work in the past year due to 
his disability, this does not rise to level of experiencing 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, because the requirements 
that bed rest be prescribed by a physician and treatment by a 
physician have not been met.

For the above reasons, the preponderance of the evidence is 
against a claim for a rating higher than 10 percent for 
degenerative joint disease of the cervical spine before 
December 5, 2007, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).



ORDER

Before December 5, 2007, a rating higher than 10 percent for 
degenerative joint disease of the cervical spine is denied.


REMAND

The service treatment records show that the Veteran 
complained of testicular pain throughout his period of 
service.  In July 1982, testicular pain was attributed to a 
possible inguinal hernia.  In October 1984, the pain was 
attributed to early epididymitis.  In August 1986, a Medical 
Board noted a history of pain as well as a history of 
sexually transmitted diseases.  In July 1987, testicular pain 
was attributed to a left inguinal weakness.

After service, in 1992, testicular pain was attributed to 
prostatitis.  In June 1995 and July 1995, the assessment was 
testicular pain with questionable significance.  

In September 2008, the Veteran testified that he has 
experienced chronic testicular pain since service and that 
since 2007 he was been prescribed testosterone to manage his 
pain.  

As the record does not contain sufficient medical evidence to 
decide the claim, further evidentiary development is needed 
under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
appropriate VA examination to determine 
whether the Veteran has a testicle 
disorder and, if so, considering 
accepted medical principles pertaining 
to the history, manifestation, clinical 
course, and character of a testicle 
disorder, whether it is at least as 
likely as not that the current testicle 
disorder is related to service.  

The claims folder should be made 
available to the examiner for review.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

2. After the development has been 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


